


Exhibit 10.9
Schedule of Board Fees




The Compensation Committee and Board of Directors of Lakeland Financial
Corporation adopted the following fee schedule effective January 1, 2015:
 
Annual Director Retainer:
 
$
25,000
   
Annual Audit Committee Chairman Retainer:
 
$
35,000
   
Annual Lead Director and Governance Committee Chairman Retainer:
 
$
35,000
   
Annual Compensation Committee Chairman Retainer:
 
$
30,000
   
Annual Corporate Risk Committee Chairman Retainer
 
$
30,000
   
Board Meeting Fee:
 
$
1,000
 
per meeting
Committee Meeting Fee:
 
$
1,000
 
per meeting
Annual stock grant:
   
1,250
 
shares




